                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

UNITED STATES OF AMERICA                                  §
                                                          §
       v.                                                 §     Criminal Case No. 3:06-CR-0085-L(01)
                                                          §
VERNON COOKS, JR., a/k/a                                  §
JIBREEL RASHAD,                                           §

                                                     ORDER

       On May 1, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 235) was entered, recommending that the court deny without

prejudice Defendant’s motions for relief under the First Step Act (Docs. 231, 233, 234), construe the

motions as requests for relief under 28 U.S.C. § 2241, and deny without prejudice the motions as

premature. No objections to the Report were filed.

       Having reviewed the motions, file, record in this case, and Report, the court determines that

the findings and recommendation are correct, and accepts them as those of the court. Accordingly,

the court construes Defendant’s motions for relief under the First Step Act (Docs. 231, 233, 234)

as requests for relief under 28 U.S.C. § 2241 and denies without prejudice the motions as

premature.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.1 The court determines that Defendant has failed to


       1
           Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

               (a)      Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the final order, the

Order – Page 1
show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report (Doc. 235) in this case.

In the event that Defendant files a notice of appeal, he must pay the $505 appellate filing fee or

submit a motion to proceed in forma pauperis (“IFP”), unless he has been granted IFP status by the

district court.

        It is so ordered this 17th day of July, 2019.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.
                  (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability

Order – Page 2
